DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-23 is/are rejected under 35 U.S.C. 102(a)(1) as being Mizutani et al. (U.S. Patent No. U.S. Publication No. 2015/0279852 A1; hereinafter Mizutani). 
	With respect to claim 1, Mizutani discloses a semiconductor device, comprising: a stack of materials [70] comprising opposing steps in a portion of the stack, the opposing steps defined by opposing sidewalls of the stack of materials (see Figure 3B); a dielectric material [160] between the opposing sidewalls of the stack of materials; and at least one semiconductor feature [1E] adjacent the stack of materials (See Figure 3B)
	With respect to claim 2, Mizutani discloses wherein the stack of materials comprises alternating conductive materials and dielectric materials (see ¶[0115]).
	With respect to claim 3, Mizutani discloses wherein the stack of materials comprises alternating first dielectric materials [19] and second dielectric materials [121] (see Figure 32).
	With respect to claim 4, Mizutani discloses wherein the opposing steps are in a single portion of the stack of materials (See Figure 33)
	With respect to claim 5, Mizutani discloses wherein the opposing steps comprise multiple steps and the multiple steps do not continuously extend along the sidewalls of the stack of materials (see Figure 33)
	With respect to claim 6, Mizutani discloses wherein the opposing steps are located at a top portion of the stack (see Figure 62B)
	With respect to claim 7, Mizutani discloses wherein the opposing steps are located at a middle portion of the stack (see Figure 62B).
	With respect to claim 8, Mizutani discloses wherein the opposing steps are located at a bottom portion of the stack (see Figure 62B).
	With respect to claim 9, Mizutani discloses semiconductor device, comprising: opposing steps in a portion of a stack material [70]; a fill material [160] comprising a single material adjacent the opposing steps of the stack material; and at least one semiconductor feature [1E] adjacent the stack material (See Figure 3B).
	With respect to claim 10, Mizutani discloses wherein the stack material comprises a single material (see ¶[0115]).
	With respect to claim 11, Mizutani discloses wherein the stack material comprises multiple materials (see ¶[0115]).
	With respect to claim 13, Mizutani discloses wherein the fill material consists of the single material (See ¶[0103]).
	With respect to claim 14, Mizutani discloses wherein a remaining portion of the stack material lacks additional steps (See Figure 3B).
	With respect to claim 15, Mizutani discloses wherein the opposing steps comprise two or more opposing steps in the portion of the stack material and each of the two or more opposing steps comprises a riser height of from about 10 nm to about 1000 nm (see Figure 61B and ¶[0080]).
	With respect to claim 16, Mizutani discloses wherein the two or more opposing steps are located in at least one of a top portion, a middle portion, or a bottom portion of the stack material (see Figure 61B).
	With respect to claim 17, Mizutani discloses wherein the fill material comprises an oxide material, a nitride material, a spin-on dielectric material, or a metal material (see ¶[01103] and ¶[0115]).
	With respect to claim 18, Mizutani discloses wherein the fill material comprises a metal material (see ¶[01103] and ¶[0115]).
	With respect to claim 19, Mizutani discloses wherein the opposing steps are in only a portion of the stack material (See Figure 61B).
	With respect to claim 20, Mizutani discloses a semiconductor device, comprising: a staircase structure [70] comprising steps in a stack of materials; a dielectric material [160] between opposing steps of the staircase structure; and additional steps in a portion of the semiconductor device comprising the staircase structure, the additional steps distinct from the steps of the staircase structure (See Figure 3B and Figure 61B).
	With respect to claim 21, Mizutani discloses wherein the additional steps do not extend an entire distance of the stack of materials (see Figure 61B)
	With respect to claim 22, Mizutani discloses wherein the steps of the staircase structure extend an entire distance of the stack of materials (See Figure 61B)
	With respect to claim 23, Mizutani discloses wherein the stack of materials comprises tiers of alternating conductive materials and dielectric materials and the additional steps do not extend substantially continuously from a top surface of the tiers to a bottom surface of the tiers (See Figure 61B and ¶[0115]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. Patent No. U.S. Publication No. 2015/0279852 A1; hereinafter Mizutani) in view of Miyata et al. (U.S. Patent No. 9,449,987 B1; hereinafter Miyata)
	With respect to claim 12, Mizutani fails to disclose wherein the stack material comprises at least one hundred tiers of alternating materials.
	In the same field of endeavor, Miyata teaches forming a patterned resist over a stack comprises forming the patterned resist over a stack comprising at least 100 tiers of alternating materials (See Column 7, lines 36-49).
	The utilization of multiple alternating materials within the NAND structure of Miyata would accommodate for an increase in control gate structures within the NAND device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Yu et al. (U.S. Patent No. 9,673,213 B1) discloses a NAND structure
	- Hwang et al. (U.S. Publication No. 2013/0161821 A1) discloses a NAND structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818